Citation Nr: 0900947	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Audiometric testing reveals that the veteran's service-
connected hearing loss is no worse than Level XI hearing in 
the right ear and Level II hearing in the left ear. 

2.  The veteran's service-connected disabilities are 
bilateral hearing loss, assigned a 10 percent evaluation, and 
tinnitus, assigned a 10 percent evaluation.  The combined 
evaluation is 20 percent.  

3.  The veteran is not precluded from all forms of 
substantially gainful employment by reason of his service-
connected disabilities.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.130, DC 6100 (2008). 

2.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated June 2004, 
November 2004 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation. 

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of the relevant regulations by the 
January 2006 statement of the case.  He did not ask that 
further guidance be provided, and, being represented, has had 
access to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Increased Rating for Hearing Loss

The veteran essentially contends that the current evaluation 
for his bilateral hearing loss does not accurately reflect 
the severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

The veteran was originally granted entitlement to service 
connection for right ear hearing loss with a 10 percent 
rating in a January 1975 rating decision.  In January 1979 
the veteran requested a rating increase, alleging that his 
hearing loss had worsened.  The veteran underwent a VA 
audiological examination in July 1979.  Based on the findings 
from that examination the RO awarded the veteran service 
connection for tinnitus at 10 percent, but declined to 
increase the veteran's rating for hearing loss.  In June 2004 
the veteran again requested a rating increase.  The veteran 
underwent another VA audiological examination in July 2004.  
Based on the findings from that examination the RO 
reclassified the veteran's service-connected hearing loss as 
bilateral.  However, the RO declined to increase the rating 
for that disability.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designed from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  Hearing tests are 
conducted without hearing aids, and the results of the above-
described tests are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85.

In this case, the latest audiometric results are from a VA 
examination in February 2006.  The examination showed the 
veteran's left ear with 84 percent speech discrimination.  
Decibel loss at the puretone threshold of 1000 Hertz was 10, 
with a 15 decibel loss at 2000 Hertz, a 30 decibel loss at 
3000 Hertz and a 55 decibel loss at 4000 Hertz.  The average 
decibel loss was 28 in the left ear.  From Table VI, Roman 
numeral II is derived for the left ear.

The veteran's right ear showed more profound hearing loss.  
The audiometric examination revealed the veteran's right ear 
with 0 percent speech discrimination.  Decibel loss was 105 
decibels at all tested puretone threshold, with an average 
decibel loss of 105 in the right ear.  The Roman numeral 
derived from the specified charts is XI for the right ear.  

Entering the numeral designations of XI and II to Table VII 
yields a disability rating of 10 percent under Diagnostic 
Code 6100.  Based on this record, the Board finds that the 
evidence does not demonstrate entitlement to an evaluation 
for the veteran's bilateral hearing loss.  The veteran has 
not submitted a private audiometric evaluation in support of 
his claim, and the Board notes that the veteran has undergone 
two separate VA audiometric examinations.  The veteran had 
submitted statements in support of his claim, but the Board 
finds that those statements have no probative value as to 
whether an increased rating for his hearing loss is 
warranted.  The veteran, as a lay person, lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's bilateral hearing loss, alone, 
has required frequent hospitalization, or that manifestations 
of the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Furthermore, where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West. 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.  Here, the Board finds that a 10 percent rating is 
applicable during the entire period contemplated by this 
appeal.  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for a higher evaluation for 
his bilateral hearing loss.  Accordingly, a higher evaluation 
is not established.  

Total Disability Evaluation

Total disability based on individual unemployability is 
considered to exist when there is present any impairment of 
mind of body, which is sufficient to render it impossible for 
the average person to follow a substantially occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation, or, with less disability where the requirements 
of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 3.340(a)(2).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent of more.  38 C.F.R. 
§ 4.16(a).

The veteran fails to meet the basic schedular requirements 
for TDIU since he does not have disabilities which would 
render a combined rating of at least 70 percent.  See 
38 C.F.R. § 4.16(a).  He is service-connected only for 
bilateral hearing loss and tinnitus, each being rated as 10 
percent disabling.

Under 38 C.F.R. § 4.16, the veteran can also be considered 
for an extraschedular rating if he is unemployable due to his 
service-connected disabilities.  38 C.F.R. § 4.16(b).  The 
veteran has submitted Social Security Administration records, 
including a vocational rehabilitation evaluation done in 
November 2001.  The reviewer concluded that the veteran was 
totally disabled, considering the totality of the veteran's 
limitations, which included his severe hearing loss and 
orthopedic limitations, resulting in an inability to sit or 
stand for long periods, or handle more than about 10 pounds, 
. While this evidence suggests unemployability, there is no 
medical evidence  that indicates that the veteran is 
unemployable due solely to his service-connected hearing loss 
and tinnitus.

There is no doubt that the veteran has difficulties related 
to his service-connected hearing loss and tinnitus.  However, 
the evidence does not reflect that the veteran was told by 
doctors that he could not work due solely to his service-
connected disabilities.  As such, there is no plausible basis 
for concluding that the veteran is unable to secure and 
follow a gainful occupation due to his service-connected 
disabilities and referral is not necessary. 




ORDER

A rating in excess of 10 percent for the veteran's bilateral 
hearing loss is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


